ORDER

PER CURIAM.
Defendant was convicted by jury trial of one count of second degree murder, one count of voluntary manslaughter, one count of second degree assault, one count of unlawful use of a weapon, and three counts of armed criminal action, in violation of §§ 565.-021, 565.023, 565.060, 571.030, and 571.015, RSMo 1986, respectively. Defendant was sentenced as a Class X offender to terms of life imprisonment on the murder count, to be served consecutively with fifteen years on the manslaughter count, to be served consecutively with ten years on the assault count, to be served concurrently with a five year sentence on the unlawful use of a weapon count and three seven year sentences on the armed criminal action counts. Defendant’s Rule 29.15 motion was denied after an evidentiary hearing. Defendant appeals both the judgment entered upon his conviction and the denial of his Rule 29.15 motion, which appeals have been consolidated. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b) and 84.16(b).